UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6250



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY LEE SADLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-93-160, CA-01-4326)


Submitted:   April 25, 2002                    Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Lee Sadler, Appellant Pro Se.      David Calhoun Stephens,
Assistant United States Attorney, Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lee Sadler seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and motion for reconsideration. We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we deny Sadler’s motion for a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Sadler, Nos. CA-93-160; CA-01-4326 (D.S.C. Nov. 20, 2001;

filed Jan. 11, 2002 & entered Jan. 14, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2